REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 7/11/2022.

Allowable Subject Matter
Claims 15 and 17 -28 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 15, the closest prior art is US 6949996 of Matsumoto et al.

Regarding Claim 15, Matsumoto teaches a driving mechanism of optical component, comprising: a movable part, capable of connecting an optical component; a fixed part, said movable part being movable relative to said fixed part; a driving unit, furnished between said movable part and said fixed part for driving said movable part to move relative to said fixed part; and a circuit component, having a thin-plate-typed structure made of electric conductive material and being electrically coupling with said driving unit; said circuit component comprising: a first connecting unit, the movable part being movably connected to the fixed part via the first connecting unit; and a second connecting unit, the movable part being movably connected to the fixed part via the second connecting unit; wherein, each of said first connecting unit and said second connecting unit respectively includes a first section extending along a first direction; 
wherein, said circuit component defines a thickness direction which is perpendicular to the first direction; when viewing along the thickness direction of the circuit component, said fixed part has a polygonal contour including a first side extending along the first direction, in addition, the first section of the first connecting unit and the first section of the second connecting unit are both located at the first side of the fixed part.

But Matsumoto does not teach that the claimed third and fourth structures and structural configurations, wherein comprising at least the first section of the third connecting unit and the first section of the fourth connecting unit are both located at the fourth side of the fixed part; wherein the first connecting unit, the second connecting unit, the third connecting unit and the fourth connecting unit are electrically independent of each other.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a driving mechanism further comprising the specific third and fourth structures and structural configurations, wherein comprising at least the first section of the third connecting unit and the first section of the fourth connecting unit are both located at the fourth side of the fixed part; wherein the first connecting unit, the second connecting unit, the third connecting unit and the fourth connecting unit are electrically independent of each other,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 17-28 are also allowed due to their dependence on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872